       Case 1:18-cv-08913-ALC-BCM Document 108 Filed 03/17/21 Page 1 of 6




UNITED STATES DISTRICT COURT                                                     March 17, 2021
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
   CANFIELD et al,                       :
                                         :
                             Plaintiffs, :
           -against-                     :                        1:18-cv-8913 (ALC)
                                         :
                                         :
                                         :
                                         :
  SS&C TECHNOLOGIES HOLDINGS, INC. et    :
  al,                                    :
                           Defendants. :
                                         :
                                         :
                                         :
------------------------------------------------------------x
   MENDON ET AL                          :
                                         :
                             Plaintiffs, :
           -against-                     :                        1:18-cv-10252 (ALC)
                                         :
                                         :                      OPINION AND ORDER
                                         :
                                         :
  SS&C TECHNOLOGIES HOLDINGS, INC. et    :
  al,                                    :
                           Defendants. :
                                         :
                                         :
                                         :
------------------------------------------------------------x

ANDREW L. CARTER, JR., United States District Judge:

        Familiarity with the facts of these matters is presumed, and here, the court recites only

those facts necessary to resolve the instant motion.

        On July 10, 2020, the court granted Defendants’ motion to disqualify Plaintiffs’ counsel,

the Klaymann Group, in these two related actions. (ECF No. 49). These cases are ERISA actions

in which Plaintiffs are current or former employees of Defendant DST Systems, Inc., now SS&C



                                                         1
      Case 1:18-cv-08913-ALC-BCM Document 108 Filed 03/17/21 Page 2 of 6




Technologies Holdings, Inc., and participants in the DST Systems, Inc., 401(k) Profit Sharing Plan.

(Id. at 2). Plaintiffs in these actions raised claims against DST; Ruane, Cunniff & Goldfarb & Co.,

Inc., the investing manager of the DST’s Master Trust, in which Plaintiffs allege a portion of the

Plan’s assets are invested; The Advisory Committee of the Plan, including its individual members;

and the Compensation Committee of the Plan. (Id.) Plaintiffs allege Defendants violated ERISA

through several breaches of the fiduciary duty they owed to the Plan’s participants, and as a result,

Plaintiffs’ Plan accounts sustained losses.

       In addition to representing Plaintiffs in these two actions, the Klaymann Group also

represented several individuals pursuing actions against DST and Ruane in arbitration

proceedings. Three of those arbitration claimants are former members of the Plan’s Advisory

Committee. All three claimants left their position on the Committee by mid-October of 2013. (Id.

5–6). However, DST argued that there was a concurrent conflict of interest. The Klaymann Group

argued that there was no conflict as Plaintiffs were suing for breaches in fiduciary duties that

occurred post-2014. However, DST identified several places in Plaintiffs’ complaints containing

allegations of misconduct by Defendants prior to October 2013. The Klaymann Group asserted

that many of these allegations were typos.

       The court concluded that, “[f]rom the plain language of Plaintiffs’ complaints” at least two

of the former Advisory Board members represented by the Klaymann Group were sued in the

Canfield and Mendon Plaintiffs’ initial complaints. Finding that this concurrent representation

posed a severe risk of trial taint, the court disqualified the Klaymann Group. (Id. 9–10).

       The Klaymann Group filed the instant motion for reconsideration, which the court now

DENIES.




                                                 2
      Case 1:18-cv-08913-ALC-BCM Document 108 Filed 03/17/21 Page 3 of 6




                                      LEGAL STANDARD

“A motion for reconsideration should be granted only when the defendant identifies an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr.,

729 F.3d 99, 104 (2d Cir. 2013) (internal quotation omitted). Where a movant seeks only to present

“the case under new theories” or take “a second bit at the apple,” a motion for reconsideration

should be denied. Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012)

(citation omitted); see also Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “This

standard is strict because ‘reconsideration of a previous order is an extraordinary remedy to be

employed sparingly in the interests of finality and conservation of scarce judicial resources.” Seoul

Viosys Co., Ltd. V. P3 Int’l Corp., No. 16-cv-6276, 2019 WL 3858621, at *1 (S.D.N.Y. Aug. 16,

2019) (internal quotation marks omitted).

                                          DISCUSSION

       The Klamann Group’s Motion rests on three arguments: (1) The court did not apply the

correct legal standard; (2) overlooked important facts; and (3) new evidence warrants a reversal.

       The Klamann Group cites law from this District holding that “disqualification is

appropriate only if there is a significant risk that an attorney’s conduct will taint the trial,”

Sumitomo Corp. v. J.P. Morgan & Co., No. 99 Civ. 4004, 2000 WL 145747, at *3 (S.D.N.Y. Feb.

8, 2000), a determination which requires a “painstaking analysis of the facts of a case.” Akagi v.

Turin Hous. Dev. Fund Co., No. 13 Civ. 5298, 2017 WL 1076345, at *2 (S.D.N.Y. Mar. 22, 2017);

(ECF No. 62 at 2). The Klaymann Group argues the court failed to adhere to this standard by

limiting its analysis to the complaint and neglecting to perform the required analysis of the case as

clarified by two years of discovery and other litigation. (Id. at 4). Additionally, the Klamann Group




                                                 3
      Case 1:18-cv-08913-ALC-BCM Document 108 Filed 03/17/21 Page 4 of 6




argues that the court drew inferences and resolved ambiguities in DST’s favor. Id. The Klaymann

Group then proceeds to argue that the facts of the case indicate that there was no risk of taint.

       The Klaymann Group is correct in its recitation of the disqualification standard—no matter

what the type of conflict alleged, “a court should disqualify an attorney ‘only if ‘[his] conduct

tends to taint the underlying trial.’” Akagi v. Turin Housing Development Fund Co., Inc., 2017

WL 1076345, *10 (Mar. 22, 2017) (alterations in original) (quoting GSI Commerce Solutions, Inc.

v. Babycenter L.L.C., 618 F.3d 204, 209 (2d Cir. 2010) (quoting Board of Ed. V. Nyquist, 590 F.2d

1241, 1246 (2d Cir. 1979)). In other words, “[t]he appearance of impropriety alone does not

warrant disqualification.” Id. (alteration in original) (quoting Rotherberg v. Phil’s Main Roofing,

LLC, No. 14 Civ. 10195, 2016 WL 2344882, at *2 (S.D.N.Y. May 2, 2016) (quoting Bangkok

Crafts Corp. v. Capitolo di San Pietro in Vaticano, 376 F. Supp. 2d 426, 428 (S.D.N.Y. 2005)).

       That being said, the Klamann Group ignores the fact that where the type of conflict at play

is prima facie improper concurrent representation, the burden shifts, and it becomes “incumbent

upon the attorney to show, at the very least, that there will be no actual or apparent conflict in

loyalties or diminution in the vigor of his representation. [The Second Circuit has] noted that this

a burden so heavy it will rarely be met.” Cohen v. Strouch, 2011 WL 1143067, *2 (S.D.N.Y. Mar.

24, 2011) (alteration in original) (quoting GSI Commerce Solutions, Inc., 618 F.3d at 209).

       In the original complaint filed in this case, the Klaymann Group sued clients it was then

and is still representing in arbitration proceedings. The Klaymann Group argued that it sued these

clients accidentally due to several typographical errors and therefore, that no concurrent

representation problem will exist after an amendment to the original complaint. As the court noted

its disqualification opinion, however, permitting such an amendment raises concerns that counsel




                                                  4
      Case 1:18-cv-08913-ALC-BCM Document 108 Filed 03/17/21 Page 5 of 6




seeks to limit the scope of Plaintiffs’ actions to protect the interests of its arbitration clients, and

thus, is not acting within Plaintiffs’ best interests. (ECF 49 at 8).

        In its motion for reconsideration, the Klaymann Group explains why this amendment

would not hurt, but in fact, would benefit Plaintiffs in this case. The Klamann Group points out

that encompassing pre-2014 Plan conduct into its theory of liability would hurt all clients and help

DST, which argues that the Plan performed excellently pre-2014. According to documents

submitted by the Klaymann Group from the arbitration proceedings, DST’s expert reported finding

no reliable basis to conclude that plan participant plaintiffs suffered economic losses because of

the Plan’s investment strategies or “conduct beginning on or after April 2010” and through 2016

when Ruane directed the [Plan] to make its first purchase of Valeant shares.” (ECF No. 58-3 ¶¶

21, 26). However, it is clear from these documents, that the arbitration claimants disputed this

expert’s assessment, alleging that they were damaged by Defendants’ pre-2014 decisions, and that,

for instance, Defendants “knew or should have known by at least 2011 that Valeant was a

particularly risky and imprudent investment.” (Id. ¶ 27). This allegation is identical to an allegation

made in Plaintiffs’ original complaint. (ECF No. 1 ¶¶ 27, 28).

        What the documents the Klaymann Group submitted show is that in DST’s opinion, the

Plan’s and its fiduciaries’ pre-2014 conduct led to no economic losses. However, this does not

assure the court that DST’s arbitration position is correct and it is frivolous for Plaintiffs’ to pursue

claims based on this earlier conduct. The fact remains that, if the Klaymann Group remained

counsel in these cases, the Canfield and Mendon Plaintiffs would give up claims that they initially

felt were worth pursuing. If these claims have merit, there would be significant taint to further

proceedings in allowing the Klaymann Group to remain on the cases. The Klaymann Group has

not carried its heavy burden of convincing the court that no such taint would exist.




                                                   5
      Case 1:18-cv-08913-ALC-BCM Document 108 Filed 03/17/21 Page 6 of 6




         The Klaymann Group also submitted new evidence it argues establishes that DST

Defendants’ misconduct began after 2014—an arbitrator in one of the related arbitrations

determined that DST was jointly and severally liable under ERISA for all of Claimant’s losses

calculated on how the Plan actually performed versus how it would have performed had it been

prudently invested using the S&P 500 as the benchmark from May 29, 2015 onward.” (ECF No.

61 at 7). Again, while this finding by the Arbitrator may be supportive of DST’s and now the

Klaymann Group’s position on the relevant time period, based on the largely undeveloped factual

record before me, I cannot reach the conclusion that Plaintiffs received non-tainted advice

regarding whether it is in their best interest to abandon the pre-2014 claims they originally sought

to pursue.

         The other new evidence the Klaymann Group submits is that it obtained a settlement

agreement with Ruane on behalf of several of its arbitration clients. This settlement agreement,

submitted for in-camera review in a related case, was purportedly joined by Plaintiffs in these two

cases. (ECF No. 61 No. 12). The Klaymann Group does not explain, and the court does not see

how this new evidence supports the reconsideration motion.

                                         CONCLUSION

         For the reasons provided above, the Klaymann Group’s motion for reconsideration is

DENIED. (ECF Nos. 59, 60.) Additionally, the Court grants the following motions to seal.

Canfield, 18cv8913 (ECF Nos. 39, 51, 56, 67); Mendon, 18cv10252 (ECF Nos. 36, 38, 50, 55, 66.)

SO ORDERED.

Dated:       March 17, 2021
             New York, New York

                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge



                                                 6
